Citation Nr: 1741380	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-24 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected left knee subluxation and instability for the period prior to January 15, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2016, the Board issued a decision in which it granted an increased initial rating of 30 percent for left knee subluxation and instability from January 15, 2014, and continued an initial rating of 10 percent prior to that date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in November 2016 in which it remanded to the Board the issue of whether the Veteran was entitled to an initial rating in excess of 10 percent for left knee subluxation and instability prior to January 15, 2014.  The assignment of a 30 percent rating from January 15, 2014 as well as the denial of an increased initial rating for left knee limitation of motion were not disturbed by the Court and thus the Board does not have jurisdiction over them.  

Upon receipt of the case, the Board in March 2017 remanded the matter to the RO, via the Appeals Resource Center (ARC) located in Washington, D.C., for it to carry out further development.  Following the issuance of an August 2017 supplemental statement of the case which increased the initial evaluation of the left knee subluxation and instability to 30 percent from August 11, 2011 (the date of the Veteran's claim), the matter was returned to the Board for its adjudication, as the 30 percent grant did not constitute a full grant of benefits on appeal.  

In March 2016 the Board also remanded the issue of entitlement to a TDIU to the RO in order to provide the Veteran with appropriate notice and assistance, to include carrying out additional development within the RO's discretion.  Following the issuance of an October 2016 supplemental statement of the case continuing the denial of the TDIU claim, the matter was returned to the Board for its adjudication.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board cannot proceed with its adjudication of the issues of entitlement to an increased initial rating of the left knee with subluxation and instability and entitlement to TDIU without further development of the evidence.  Primarily, the Veteran along with his May 2013 TDIU application submitted correspondence from the Social Security Administration (SSA) indicating that he has been receiving disability benefits from SSA since October 31, 2010.  These records have a potential bearing on both the issue of entitlement to an increased rating of the left knee subluxation and instability as well as entitlement to TDIU.  As no attempt has been made to obtain the Veteran's SSA records, a request must be made to SSA in order for the records involving his disability claim to be added to the record.  

Specifically with regards to the TDIU claim, VA has never obtained an opinion from a qualified examiner evaluating the overall impact of the Veteran's various service-connected disabilities on his occupational functioning.  On a May 2013 application for TDIU on VA Form 21-8940, the Veteran detailed that he last worked as a sculptor set builder and last worked in September 2010.  He asserted that he left his former employment due to his disability and that he expected to receive disability retirement benefits.  No measures have been taken to contact the Veteran's former employer in an attempt to verify whether the Veteran left his employment due to his disability.  A remand is therefore necessary in order to attempt to obtain employment records from the Veteran's former employer and then have a VA examiner provide an opinion as to the impact of the Veteran's service-connected disabilities on his occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims via a 38 C.F.R. § 3.159(b) notice letter.  The RO must specifically request that the Veteran provide information regarding his former employer and authorize the RO to contact the employer in order to obtain records regarding the Veteran's employment.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Regardless of the Veteran's response, the RO should request all SSA disability benefits records, and add all received records to the claims file.  

3.  After completing the above, forward the Veteran's claims file to a qualified examiner in order to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities (as listed in an August 2017 rating decision) on his occupational functioning.  The claims file and copies of all pertinent records should be made available to the examiner for review. 

Based on a review of the record, the examiner is asked to assess the impact of each of the Veteran's service-connected disabilities and the impact thereof together on his ability to secure and follow a substantially gainful occupation.  A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




